Exhibit 10.10

FIRST AMENDMENT TO

CONSOLIDATED, AMENDED AND RESTATED LOAN AGREEMENT

 

 

THIS FIRST AMENDMENT TO CONSOLIDATED, AMENDED AND RESTATED Loan AGREEMENT
(“Amendment”) is dated as of the 22nd day of December, 2017 (the “Amendment
Effective Date”) between WELLTOWER Inc., formerly known as Health Care REIT,
Inc., a corporation organized under the laws of the State of Delaware
(“Lender”), and each of the BORROWER entities set forth on Schedule I attached
hereto and made a part hereof, each a limited liability company organized under
the laws of the State of Delaware (individually and collectively, “Borrower”).

R E C I T A L S:

A. Lender, Borrower and certain other entities have previously entered into a
Consolidated, Amended and Restated Loan Agreement (as amended, the “Loan
Agreement”) dated effective as of October 1, 2016 (the “Effective Date”).

B. Concurrently herewith, Borrower and certain affiliates are making a partial
prepayment of the Loan and Lender is releasing certain of its collateral with
respect thereto.

C. Lender and Borrower desire to amend the Loan Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions.  Any capitalized terms not defined in this Amendment shall have
the meanings set forth in the Loan Agreement.

 

2. Release.  The entities identified as “Released Borrowers” or “Released
Guarantors” on Schedule II hereof are hereby released from all liability under
the Loan Agreement the Loan Documents and the Guaranty Documents.

 

3. Legal Descriptions.  Exhibit A to the Loan Agreement is hereby amended by the
deletion therefrom of the Legal Descriptions of each facility listed on Schedule
II hereof.

 

4. Permitted Exceptions.  Exhibit B of the Loan Agreement is hereby amended by
the deletion therefrom of the Permitted Exceptions with respect to any facility
listed on Schedule II hereof. 

 

5. Allocated Loan Amount.  Exhibit I of the Loan Agreement is hereby amended and
restated to read in its entirety as set forth on the attached Exhibit I. 

 

6. Further Acts.  Borrower shall take such further actions as may be reasonably
requested by Lender from time to time hereafter to amend the Mortgages to
reflect the Loan allocation as set forth on Exhibit I hereto.  Lender shall take
such further actions as may be

 

--------------------------------------------------------------------------------

 



reasonably requested by Borrower from time to time hereafter to evidence its
release any of its collateral relating to the facilities listed or entities
listed on Schedule II hereto.

 

7. Affirmation.  Except as specifically modified by this Amendment, the terms
and provisions of the Loan Agreement are hereby affirmed and shall remain in
full force and effect.

 

8. Binding Effect.  This Amendment will be binding upon and inure to the benefit
of the successors and permitted assigns of Lender and Borrower.

 

9. Further Modification.  The Loan Agreement may be further modified only by
writing signed by Lender and Borrower.

10. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original hereof, but all of which will constitute
one and the same document.

11. Guarantor.  This Amendment shall have no force or effect unless and until
each Guarantor has concurrently executed the attached consent of Guarantor.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Lender and Borrower have executed this Amendment as of the
date first set forth above.

 

WELLTOWER INC.

 

By:/s/ Justin Skiver

      Justin Skiver, Authorized Signatory

 

 

 

EACH BORROWER LISTED ON SCHEDULE I HERETO

 

By: /s/ Michael S. Sherman

Name: Michael S. Sherman, on behalf of each Borrower listed on Schedule I hereto

 

Title: Senior Vice President, as Senior Vice President of each Borrower listed
on Schedule I hereto

 

 

 



S-1

--------------------------------------------------------------------------------

 

 

SCHEDULE I:  BORROWERS

 

Borrower

State of Organization

SHG Resources, LLC

DE

23 Fair Street Property, LLC

CT

55 Kondracki Lane Property, LLC

CT

2015 East West Highway Property, LLC

MD

1165 Easton Avenue Property, LLC

NJ

1420 South Black Horse Pike Property, LLC

NJ

261 Terhune Drive Property, LLC

NJ

98 Hospitality Drive Property LLC

VT

 

 

--------------------------------------------------------------------------------